Title: To George Washington from David Waterbury, 1 July 1781
From: Waterbury, David
To: Washington, George


                  
                     Sir
                     Stamford July 1st 1781
                  
                  I received your Excellency’s Letter of the 30th of June and would inform your Excellency that the force I can collect will amount to about 350 men Officers included and your Excellency may depend that I will punctually attend aat the time and place you ordered me.  am with respect your Excellencys most Obt Humble Servant
                  
                     David Waterbury
                  
               